Fellows, C, J.
(dissenting). Substantially all of the arguments advanced by Justice Sharpe to sustain the right of seizure without a warrant in the instant case were urged upon the Supreme Court of the United States in Gouled v. United States, 255 U. S. 298 (41 Sup. Ct. 261), and were rejected by that court. The opinion of that court and the former opinions of this court should not, in my judgment, be brushed aside and those of other State courts followed upon constitutional questions which have been settled by that court as well as by this court. Entertaining this view, I am constrained to dissent from the opinion written by Justice Sharpe and to agree with the one written by Justice Bird.
Wiest and Bird, JJ., concurred with Fellows, C. J.